Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 22nd, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that includes receiving an item for a recipient, 3determining a trip request for the recipient, 4identifying a vehicle to transport the recipient, 5causing the item to be placed in the vehicle, and determining that the recipient is physically proximate the item.  This is a method of managing commercial interactions between people (e.g., a transportation provider and a recipient).  The mere nominal recitation of a computer does not take the claims out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of receiving, 3determining, 4identifying, 5causing, and 6 determining in a computer environment.  The claimed computer is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claim 1 adds the additional elements of engaging a security mechanism to secure the item in the vehicle and 4causing the security 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of receiving, 3determining, 4identifying, 5causing, and determin6determinddding in a computer environment.  The locking and unlocking of the security mechanism limitations are well-understood, routine, and conventional activity.  As described in paragraph [0074] of the Specification, with reference to FIGS. 6B and 6C, an example security mechanism is a seat belt.  The process of locking and unlocking a seat belt is a well-understood, routine, and conventional activity (see Braun, Ronald L.; "Toward safer motor vehicles;" November 1977, IEEE Spectrum, pp. 81-86).  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 12 and 17 recite a method of organizing human activity because the claims each recite a method that includes receiving a trip request, 4receiving a request to ship an item, 5receiving the item, 6and determining that the recipient is physically proximate the item.  This is a method of managing commercial interactions between people (e.g., a transportation provider and a passenger).  The mere nominal recitation of a computer, a processor, 5memory, and a vehicle in claim 12, and a computer-implemented method and vehicle in claim 17, does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 

	Claims 12 and 17 add the additional elements of engaging a security mechanism to secure the item in the vehicle and 4causing the security mechanism to disengage.  These processes do not integrated the judicial exception into a practical application.  Instead, the locking and unlocking of the security mechanism merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving and 5causing in a computer environment. The locking and unlocking of the security mechanism limitations are well-understood, routine, and conventional activity.  As described in paragraph [0074] of the Specification, with reference to FIGS. 6B and 6C, an example security mechanism is a seat belt.  The process of locking and unlocking a seat belt is a well-understood, routine, and conventional activity (see Braun, Ronald L.; "Toward safer motor vehicles;" November 1977, IEEE Spectrum, pp. 81-86).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (U.S. Patent Application Publication No. 2015/0227882) in view of Diehl (U.S. Patent Application Publication No. 2017/0213403).
	Regarding Claim 1, Bhatt teaches a computer-implemented method, comprising:  2receiving an item to be delivered to a recipient (see [0020] “An order fulfillment facility typically includes a receiving operation 180 for receiving shipments of stock from various vendors and storing the received stock in inventory 130”);
	identifying a vehicle to be used for the future transport of the recipient (see [0016] “Once the user selects a bus stop, the system may present a list of time windows during which different busses 
carrying mobile pickup locations are scheduled to be at the stop, which can be selected by the user. Once the user has made a final selection for the mobile pickup location, instructions may be provided to the user including any needed details (e.g., bus route number, access code, etc.) so that the user will be able to retrieve the item from the mobile pickup location at the designated time on the designated day. A user may also elect to have certain preferred mobile pickup locations saved in their account as preferred options. For example, a user may take the same bus at the same time every day travelling from the office to home, and so may designate that bus as a preferred mobile pickup location”);
causing the item to be placed in the vehicle (see [0019] “the mobile pickup location may be stocked with items at a fulfillment center, and then delivered and attached to the vehicle for delivering the items, after which the mobile pickup location may be detached and returned to the fulfillment center for restocking. For mobile pickup locations that are not removed from a vehicle for restocking, items may be delivered from the fulfillment center to the mobile pickup location at designated times. For example, mobile pickup locations that are attached to busses that are parked at a bus station at the end of a shift (e.g., from 3:00 am to 5:00 am) may be restocked with items during that time”);
	engaging a security mechanism to secure the item in the vehicle; determining that the recipient is physically proximate the item; and causing the security mechanism to disengage, wherein the recipient is able to obtain the item (see [0038] “The locking mechanism 269 may be controlled by the control station 201, either through wired or wireless communication with the storage compartment management component, to effect locking and unlocking of the door 275 of the storage compartment 257. For example, when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment 257 … In response to receiving the instructions from the command component, the storage compartment management component of the storage compartment module 207 may activate a locking mechanism that moves the pins of the locking mechanism 269 on the door 275 of the identified storage compartment 257 such that the pins retract, thereby disengaging the lock of the storage compartment 257 allowing the door 275 to open”).
determining a trip request corresponding to future transport of the recipient (see Abstract “the transportation system receives a ride request that identifies a passenger, a pickup location, and a destination location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a ride request corresponding to future transport of the passenger as taught in Diehl with the transportation method of Bhatt with the motivation to enable the passenger to obtain transportation to the destination location (Diehl, Abstract).
	Regarding Claim 3, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising 2determining that the vehicle has arrived at a destination for the trip request, wherein enabling the 3recipient to receive the item is based on the determination that the vehicle has arrived at the 4destination (see [0017] “a text or other message may be sent to a user's mobile device which states that the mobile pickup location is estimated to be a certain distance and/or time from arriving at the designated stop. The accuracy of time predictions may be improved over time by learning from previous estimates as compared to actual arrival times,” [0038] “when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment 257,” if the user provides the access code or other identifier to the control station 201, then the user has determined that the vehicle has arrived at the destination).
	Regarding Claim 4, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising:  2receiving a message from a portable electronic device associated with the 3passenger, the message indicating receipt of the item and including at least one of the following: 4an identifier associated with the item; or 5a location of the portable electronic device (see [0088] “Once the user has retrieved the item, a confirmation is made that the item has been removed from the storage compartment by the user, as in 1006. For example, the confirmation may include determining whether a closed-door notification has been received, as indicating that the user has closed the door of the storage compartment after retrieving the item. In addition, if an image capture device 273 within the storage compartment has been activated, video or images captured by the image capture device 273 may be reviewed or analyzed to confirm that the user has removed the item from the storage compartment. In addition or as an alternative thereto, a presence detection sensor 271 and/or motion sensor 272 within the storage compartment may be queried to confirm that the item has been removed from the storage compartment by the user,” examples of a portable electronic device associated with the 3passenger include the image capture device 273, presence detection sensor 271, and motion sensor 272, [0089] “The confirmation of the retrieval by the user may also include additional information such as the date and time of the retrieval, as well as the geographic position of the mobile pickup location when the item was retrieved. In various implementations, a message may be sent to the user confirming the retrieval, as a safety measure to ensure that it was the user and not another party that retrieved the item from the storage compartment”).
	Regarding Claim 5, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising placing 2the item at a storage location along a route, the route being serviced by the vehicle, wherein 3causing the item to be placed in the vehicle includes causing the item to be retrieved from the storage location (see [0019] “mobile pickup locations that are attached to busses that are parked at a bus station at the end of a shift (e.g., from 3:00 am to 5:00 am) may be restocked with items during that time,” the bus station teaches the claimed “storage location along a route”).
Claim 7, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising:  2receiving a second trip request; and 3wherein the receiving of the item occurs while servicing the second trip request (see [0070] “if a user misses the bus, the user may be able to request from the order planning system information regarding when the bus with the mobile pickup location 200 with the user's ordered item will come by again … A user may also provide instructions for shipping the item to an alternative address (e.g., work or home) … if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient for the user. As another example, for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”).
	Regarding Claim 8, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising:  2identifying a second vehicle capable of being used for the future transport of the 3recipient and the item (see [0016] “Once the user selects a bus stop, the system may present a list of time windows during which different busses carrying mobile pickup locations are scheduled to be at the stop, which can be selected by the user”);
	determining a first capacity of the vehicle (see [0067] “the order planning system 526 may also confirm that the mobile pickup location 200 has capacity for receiving the items before confirming the order,” [0041] “an image taken by the image capture device 273 may be transmitted via wired or wireless communication to the control station 201 and the control station 201 may determine the amount of space available in the storage compartment 257”);
	5determining a second capacity of the second vehicle; and 6determining that the first vehicle is optimal for providing 7the item to the passenger instead of the second vehicle based on the first capacity and the second capacity (see [0070] “items may also be transferred from one mobile pickup 
	Regarding Claim 9, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising:  2determining that the vehicle can change from a first configuration to a second 3configuration, the second configuration having a greater capacity to hold items than the first 4configuration; and 5causing the vehicle to be modified for the second configuration (see [0033] “storage compartment modules with different storage compartment sizes can be added to a mobile pickup location 200 to optimize the storage compartment configuration to match that of the sizes of orders typically scheduled for delivery to the mobile pickup location”).
	Regarding Claim 10, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches further comprising:  2determining a capacity of the vehicle; determining a capacity of a second vehicle capable of being used for the future 4transport of the recipient, the second vehicle being associated with a route that is distinct from 5the vehicle; 6wherein identifying the vehicle to be used for the future transport of the recipient 7comprises:  8comparing the capacity of the vehicle and the capacity of the second 9vehicle, yielding a comparison; and 10determining, based on the comparison, that the vehicle is optimal for 11receiving the item while servicing at least a portion of the trip request 
	Regarding Claim 11, Bhatt teaches the limitations of claim 1 as discussed above.  Bhatt further teaches wherein causing the item 2to be placed in the vehicle includes receiving the item from a delivery 3vehicle during transport of the passenger.  Bhatt does not explicitly teach that the delivery vehicle is autonomous, however Diehl teaches the use of autonomous delivery vehicles ([0020] “The shipping/delivery system 108 can be used to schedule, regulate, and control the delivery of packages, parts, products, or any object from one location to another, using the autonomous vehicles”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery vehicle in Bhatt with the autonomous delivery vehicle in Diehl.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a delivery system where the delivery vehicle is autonomous.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Diehl, Anandpura (U.S. Patent Application Publication No. 2009/0138920), and Tengler (U.S. Patent Application Publication No. 2013/0265178).
	Bhatt in view of Diehl teaches the limitations of claim 1 as discussed above.  Bhatt does not explicitly teach, however Anandpura teaches further comprising:  2determining an assigned seat for the passenger; 3causing the item to be placed at the assigned seat (see [0012] “Combined with the automatic seat identification component, passengers who know their seat assignment can order the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an assigned seat for the passenger and 3causing an item to be placed at the assigned seat as taught in Anandpura with the transportation method of Bhatt with the motivation to enable the passenger to use the item, in this case to view media (Anandpura [0012]).
	Bhatt does not explicitly teach, however Tengler teaches notifying the passenger that the item is at the assigned seat (see [0020] “a message may be sent to the user's mobile communications device that includes a notification that the user left his/her briefcase on the passenger seat”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Bhatt the process of notifying the passenger that the item is at the seat as taught by Tengler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where a passenger is notified that an item is at his or her seat.
Claims 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Diehl and Tengler.
Regarding Claim 12, Bhatt teaches a computer-implemented method comprising:  receiving, from the passenger, a shipment request to ship an item (see [0052] “the user has requested to purchase a book entitled "A Midsummer Night's Dream" 302. The cost of the order may be displayed in an order summary window 303. As part of the purchase process, the user may select to have the item delivered to the user (e.g., attended or unattended delivery)”); and
	engaging a security mechanism to secure the item in the vehicle; determining that the recipient is physically proximate the item; and causing the security mechanism to disengage, wherein the recipient is able to obtain the item (see [0038] “The locking mechanism 269 may be controlled by the control station 201, either through wired or wireless communication with the storage compartment management component, to effect locking and unlocking of the door 275 of the storage compartment 257. For example, when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment 257 … In response to receiving the instructions from the command component, the storage compartment management component of the storage compartment module 207 may activate a locking mechanism that moves the pins of the locking mechanism 269 on the door 275 of the identified storage compartment 257 such that the pins retract, thereby disengaging the lock of the storage compartment 257 allowing the door 275 to open”).
	Bhatt does not explicitly teach, however Diehl teaches 2receiving a trip request for a passenger, the trip request corresponding to future 3transport of the passenger (see Abstract “the transportation system receives a ride request that identifies a passenger, a pickup location, and a destination location”).

	Bhatt does not explicitly teach, however Tengler teaches 2receiving the item at the vehicle from the passenger during the future transport (see [0096] “the vehicle utility may be a vehicle function, a vehicle condition, or a personal item disposed inside the vehicle,” the personal item is received at the vehicle from the passenger during the transport, where the item can be later retrieved by the passenger ([0065] of Applicant’s disclosure describes a process where an item (e.g., bicycle) is received at the vehicle from the passenger during the transport, where the item can be later retrieved by the passenger)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving the item at the vehicle from the passenger during the future transport as taught in Tengler with the transportation method of Bhatt with the motivation to enable the passenger to retrieve the item from the vehicle at a later time (Tengler [0182]).
	Regarding Claim 13, Bhatt in view of Diehl and Tengler teaches the limitations of claim 12 as discussed above.  Bhatt further teaches further comprising 2causing the item to be placed at a storage location along a route, the route being serviced by the 3vehicle (see [0020] “An order fulfillment facility typically includes a receiving operation 180 for receiving shipments of stock from various vendors and storing the received stock in inventory 130. To fulfill the orders 120, the item(s) specified in each order may be retrieved or "picked" from inventory 130 (which may also be referred to as stock storage) in the order fulfillment facility”).
Claim 15, Bhatt in view of Diehl and Tengler teaches the limitations of claim 12 as discussed above.  Bhatt further teaches further comprising:  2identifying a second vehicle will service a portion of the trip request (see [0070] “items may also be transferred from one mobile pickup location to another. For example, if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient for the user. As another example, for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”);
	3determining a first capacity of the vehicle; 4determining a second capacity of the second vehicle; and 5determining that the vehicle is optimal for providing the item to the passenger 6based on the first capacity and the second capacity (see [0026]-[0032] capacity planning system - provide capacity information and/or to receive/provide order/delivery/transfer information, [0070] “for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”).
	Regarding Claim 16, Bhatt in view of Diehl and Tengler teaches the limitations of claim 12 as discussed above.  Bhatt further teaches further comprising:  2receiving a second trip request from the recipient, the second trip request 3corresponding to future transport of the recipient (see [0070] “if a user misses the bus, the user may be able to request from the order planning system information regarding when the bus with the mobile pickup location 200 with the user's ordered item will come by again … A user may also provide instructions for shipping the item to an alternative address (e.g., work or home) … if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient 
	providing transport to the recipient, wherein the item is delivered to the recipient 5while providing transport (see [0018] “A mobile pickup location that is accessible from the inside of a vehicle may be relatively more convenient to a user who rides the vehicle for a certain distance,” [0069] “a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home”).
	Regarding Claim 17, Bhatt teaches a system, comprising:  2a vehicle configured to transport at least one item and to transport at least one 3passenger (see Abstract “A mobile pickup location is provided that may be associated with a vehicle such as a public bus. A user may choose to have items delivered to a mobile pickup location on a public bus which the user takes every day travelling from the office to home”);
	at least one processor; and memory including instructions that, when executed by the at least one processor, 6cause the system to (see [0063] “the servers 520(1)-(N) may include one or more processors 522 and memory 524 which may store an order planning system 526”):
	receive, from the passenger, a shipment request to ship an item (see [0052] “the user has requested to purchase a book entitled "A Midsummer Night's Dream" 302. The cost of the order may be displayed in an order summary window 303. As part of the purchase process, the user may select to have the item delivered to the user (e.g., attended or unattended delivery)”);
	engage a security mechanism to secure the item in the vehicle; determine that the recipient is physically proximate the item; and cause the security mechanism to disengage, wherein the recipient is able to obtain the item (see [0038] “The locking mechanism 269 may be controlled by the control 
	Bhatt does not explicitly teach, however Diehl teaches2 receive a trip request for a passenger, the trip request corresponding to 8future transport of the passenger (see Abstract “the transportation system receives a ride request that identifies a passenger, a pickup location, and a destination location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a ride request corresponding to future transport of the passenger as taught in Diehl with the transportation system of Bhatt with the motivation to enable the passenger to obtain transportation to the destination location (Diehl, Abstract).
	Bhatt does not explicitly teach, however Tengler teaches2 receive the item at the vehicle from the passenger during the future 11transport (see [0096] “the vehicle utility may be a vehicle function, a vehicle condition, or a personal item disposed inside the vehicle,” the personal item is received at the vehicle from the passenger during the transport, where the item can be later retrieved by the passenger 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving the item at the vehicle from the passenger during the future transport as taught in Tengler with the transportation system of Bhatt with the motivation to enable the passenger to retrieve the item from the vehicle at a later time (Tengler [0182]).
	Regarding Claim 19, Bhatt in view of Diehl and Tengler teaches the limitations of claim 17 as discussed above.  Bhatt further teaches wherein the instructions when executed further 2cause the system to:  3identify a second vehicle will service a portion of the trip request (see [0070] “items may also be transferred from one mobile pickup location to another. For example, if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient for the user. As another example, for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”);
	determine a first capacity of the vehicle; 5determine a second capacity of the second vehicle; and 6determine that the vehicle is optimal for providing the item to the passenger based 7on the first capacity and the second capacity (see [0026]-[0032] capacity planning system - provide capacity information and/or to receive/provide order/delivery/transfer information, [0070] “for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”).
Claim 20, Bhatt in view of Diehl and Tengler teaches the limitations of claim 17 as discussed above.  Bhatt further teaches wherein the instructions when executed further 2cause the system to:  3receive a second trip request from the recipient, the second trip request 4corresponding to future transport of the recipient (see [0070] “if a user misses the bus, the user may be able to request from the order planning system information regarding when the bus with the mobile pickup location 200 with the user's ordered item will come by again … A user may also provide instructions for shipping the item to an alternative address (e.g., work or home) … if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient for the user. As another example, for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village”); and
	provide transport to the recipient, wherein the item is delivered to the recipient while providing transport (see [0018] “A mobile pickup location that is accessible from the inside of a vehicle may be relatively more convenient to a user who rides the vehicle for a certain distance,” [0069] “a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home”).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Diehl, Tengler, and Perez Barrara (U.S. Patent Application Publication No. 2018/0089621).
	Regarding Claim 14, Bhatt in view of Diehl and Tengler teaches the limitations of claim 13 as discussed above.  Bhatt further teaches further comprising:  2determining a pickup location for the passenger ([0056] “A user may interact with the graphical user interface 300 to select a bus stop by either selecting the description of the bus stop, such as bus stops 314(A), 314(B), 314(C) or by interacting with a bus stop identifier pin 314(AA), 314(BB), 314(CC) displayed on the map 318. In this 
	determining that the vehicle has arrived at the pickup location ([0088] “Once the access code or other instructions are received, the storage compartment associated with the access code or other instruction is unlocked so as to allow the user to retrieve the item,” if the user retrieves the item from the vehicle at the pickup location, then the user has determined that the vehicle has arrived at the pickup location);
	Bhatt does not explicitly teach, however Perez Barrara teaches2 sending a notification to a driver of the vehicle, the notification indicating that the 5passenger has a package for shipment (see [0052] “the process may notify the driver 325, in case the driver has another order that can be delivered first. If there is no delay, the process (or a similar process) may display the ETA of the customer in the driver vehicle as well 327. In this manner, both vehicles display up to both ETAs, so that both parties involved can know when the other party is arriving. The process sends customer route data to the driver 329 as needed, to facilitate the information display on the driver's end”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending a notification to the driver of the vehicle, the notification indicating that a customer has a package for shipment as taught in Perez Barrara with the transportation method of Bhatt with the motivation to enable the driver to deliver the package to the customer (Perez Barrara [0052]).
	Regarding Claim 18, Bhatt in view of Diehl and Tengler teaches the limitations of claim 17 as discussed above.  Bhatt further teaches wherein the instructions when executed further 2cause the system to:  3determine a pickup location for the passenger ([0056] “A user may interact with the graphical user interface 300 to select a bus stop by either selecting the description of the bus stop, such as bus stops 314(A), 314(B), 314(C) or by interacting with a bus stop identifier pin 314(AA), 314(BB), 
	determine that the vehicle has arrived at the pickup location ([0088] “Once the access code or other instructions are received, the storage compartment associated with the access code or other instruction is unlocked so as to allow the user to retrieve the item,” if the user retrieves the item from the vehicle at the pickup location, then the user has determined that the vehicle has arrived at the pickup location).
	Bhatt does not explicitly teach, however Perez Barrara teaches2 send a notification to a driver of the vehicle, the notification indicating that the 6passenger has a package for shipment (see [0052] “the process may notify the driver 325, in case the driver has another order that can be delivered first. If there is no delay, the process (or a similar process) may display the ETA of the customer in the driver vehicle as well 327. In this manner, both vehicles display up to both ETAs, so that both parties involved can know when the other party is arriving. The process sends customer route data to the driver 329 as needed, to facilitate the information display on the driver's end”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending a notification to the driver of the vehicle, the notification indicating that a customer has a package for shipment as taught in Perez Barrara with the transportation method of Bhatt with the motivation to enable the driver to deliver the package to the customer (Perez Barrara [0052]).
Response to Arguments
9.	Applicant’s arguments filed November 22nd, 2021 regarding the objections to the claims and the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  Therefore, the objections to the claims and the 35 U.S.C. 112 rejection have been withdrawn.

11.	Applicant further argues that “the language ‘engaging a security mechanism to secure the item in the vehicle,’ ‘determining that the recipient is physically proximate the item,’ and ‘causing the security mechanism to disengage, wherein the recipient is able to obtain the item’ does not fall under one of the three groupings of "mathematical concepts, certain methods of organizing human activity, and mental processes” (p. 8, para. 2). The process of “determining that the recipient is physically proximate the item” is directed to substantially the same abstract idea as claim 1 (managing commercial interactions between people).  Furthermore, as described above, the additional elements of engaging a security mechanism to secure the item in the vehicle and 4causing the security mechanism to disengage merely add insignificant extra-solution activity to the judicial exception.  
12.	Applicant argues that “the Office Action appears to be overgeneralizing the claim language. The claim language is not simply reciting ‘locking and unlocking of ... security mechanism’ as recited in the Office Action. Instead, the claim language recites ‘engaging a security mechanism to secure the item in the vehicle,’ ‘determining that the recipient is physically proximate the item,’ and ‘causing the security mechanism to disengage, wherein the recipient is able to obtain the item” (p. 8, para. 4).
	First of all, Examiner disagrees that the Office Action overgeneralizes the claim language.  Additionally, “engaging a security mechanism to secure the item in the vehicle … and causing the security mechanism to disengage, wherein the recipient is able to obtain the item” is well-understood, routine, and conventional activity.  Applicant disagrees with this conclusion (p. 8, para. 5 - p. 9, para. 1); however, Applicant has not offered any evidence to support their contention that “engaging a security mechanism to secure the item in the vehicle … and causing the security mechanism to disengage, 
13.	Regarding the prior art rejections, “Applicant asserts that the [Examiner’s] statement ‘[i]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a ride request corresponding to future transport of the passenger as taught in Diehl with the transportation method of Bhatt with the motivation to enable the passenger to obtain transportation to the destination location (Diehl, Abstract)’ is merely a conclusory statement” (p. 10, para. 2).
	Examiner disagrees.  The statement “[i]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a ride request corresponding to future transport of the passenger as taught in Diehl with the transportation method of Bhatt” is supported by evidence, i.e., the Abstract of Diehl.  Because the above-referenced statement is supported by evidence, it is not conclusory. 
14.	Applicant argues that the cited art fails to teach “determining that the recipient is physically proximate the item” (p. 10, para. 3).  Examiner disagrees.  As noted by Applicant, Bhatt teaches “when a user interacts with the control station 201 via the display 213 and provides an access code or other identifier, the control station 201 may identify a specific storage compartment associated with the access code or other identifier and the command component may wirelessly send instructions to the storage compartment management component of the storage compartment module 207 to unlock a storage compartment 257” (p. 10, para. 3).
	When the user interacts with the control station 201 via the display 213 to provides the access code, the user is physically proximate the control station 201.  When the user is physically proximate the control station 201, the user is physically proximate the storage compartment, and thus, physically 
15.	Regarding claim 5, Applicant argues that “the storage location is separate from a vehicle” (p. 11, para. 1).  Examiner notes that Applicant is arguing a feature not recited in claim 5.
16.	Regarding claim 8, Applicant argues that “Bhatt appears to be silent as to selecting from one vehicle over another” (p. 11, para. 3).  As discussed above, Bhatt teaches “items may also be transferred from one mobile pickup location to another. For example, if a user misses the bus to which the mobile pickup location 200 is attached, the item may be retrieved by an agent and sent in another mobile pickup location which has a stop that is convenient for the user. As another example, for a delivery to a rural village, a single bus may not travel the entire way that is needed to deliver the item, in which case it may be desirable to have an agent transfer the item from one mobile pickup location to another in order to facilitate the delivery of the item to the village” [0070].  Transferring the item from one vehicle to another vehicle teaches selecting one vehicle over another vehicle.  
17.	Regarding claim 15, Applicant argues that “a user may have requested a trip including multiple segments services by different vehicles” (p. 13, para. 2).  Examiner notes that Applicant is arguing a feature not recited in claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628       
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628